PER CURIAM.
Defendant Tebbe Arbo was charged by bill of information with attempted first degree murder, a violation of La.R.S. 14:27 (14:30). On March 13, 1979, she was tried before a twelve person jury, which found her guilty of attempted manslaughter. Thereafter, she was sentenced as a third felony offender, under the provisions of La. R.S. 15:529.1, to serve twenty years at hard labor.
Appointed counsel filed an appeal on her behalf, requesting a review of the record for errors patent on its face pursuant to La.C.Cr.P. art. 920(2). Defendant subsequently filed a pro se brief, expressing her desire to raise additional issues, and was granted an extension of time for that purpose.

ASSIGNMENT OF ERROR

An inspection of the pleadings and proceedings has disclosed no patent errors. Moreover, the objections entered at trial raised insubstantial issues that were properly abandoned on appeal.
In her pro se brief, defendant asserts that she was denied effective assistance of counsel, particularly in regard to counsel’s advice against her testifying in her own defense.
The issue is more properly raised by application for a writ of habeas corpus in the district court, where a full evidentiary hearing may be conducted if warranted. See, State v. Malveaux, 371 So.2d 820 (La.1979); State v. Barnes, 365 So.2d 1282 (La.1978).
Finding no reversible error on the record before us, we affirm defendant’s conviction and sentence.